Citation Nr: 1719693	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  06-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and July 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified before the undersigned regarding his psychiatric claim in January 2013.  A hearing transcript is associated with the Veteran's claims file through Virtual VA.  The Veteran did not request a hearing for his gastrointestinal claim.

The Board previously considered the psychiatric claim on multiple occasions including issuing a denial in March 2009.  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court) which remanded the case in December 2010.  The Board most recently remanded in March 2016.

The issue of service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows a traumatic incident in service caused the Veteran's anxiety disorder and aggravated his bipolar disorder.	


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder with aggravation of bipolar disorder have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his mental health disability is related to an incident in the Navy where he was locked in a room with water rushing from a broken gasket and he feared he might drown.  As this decision grants service connection for anxiety disorder with aggravation of bipolar disorder, the Veteran could not be prejudiced and discussion of compliance with VA's duty to notify and assist is unnecessary.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran and other lay people are competent to report symptoms and experiences observable by their senses but not to diagnose a complex disability, such as anxiety, or determine its cause as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the lay statements credible as they are detailed and consistent.  

The Board has reviewed the record and finds that the criteria for service connection for anxiety disorder with aggravation of bipolar disorder have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows mental health disorders.  The March 2014 VA examiner diagnosed bipolar disorder, anxiety disorder, and substance abuse in full remission.  VA treatment records, including those from November 2011 and April 2016, show diagnosis of anxiety disorder and bipolar disorder.  Dr. JPF wrote in a January 2013 letter that he treated the Veteran for bipolar disorder and generalized anxiety disorder.  A September 2005 evaluation by the Social Security Administration shows affective disorders and anxiety-related disorders as well as adjustment disorder with depression and anxiety.  

VA treatment records from 2014 and 2015 show diagnoses of PTSD and major depressive disorder.  The March 2014 examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  More importantly, the Veteran withdrew his claim for PTSD in a December 2005 statement, prior to any adjudication.  Regarding the depressive disorder, anxiety and bipolar disorders have been diagnosed more consistently and after full evaluations, as opposed to routine treatment.  Depressive disorder does not appear consistently enough to be considered a chronic disability.  As discussed below, all of the Veteran's mental health symptoms, including depression should be covered by this grant of service connection.

The Veteran reported that he experienced a stressful event while in the Navy.  He has consistently reported working in a compartment below sea level when a piped valve busted open and water began spilling out.  He reported when he reached up to attempt to stop the leak, the other workers ran out of the area and closed the hatch with him inside.  He testified that he thought he might drown but a few minutes later help arrived and he was released but soaking wet and shaken.  There is no mention of this incident in the Veteran's service treatment or personnel records or the deck logs from his ship.  A summary of the ship's activities notes, in March 1987, a material failure to a gasket in number two waste heat boiler control condenser caused serious chloride contamination to the feed and condensate system.  It is unclear whether this is the incident the Veteran reported; he did not mention any chloride contamination.

Regardless, the Board finds that the stressful incident is corroborated by the other evidence of record.  The Veteran's service personnel record show his Navy occupation and training history as General Damage Control, 3-M Systems Maintenance Personnel, Emergency Closure Isolation Detail, Fire Team Member, Emergency Hull Repairman, and Dewatering Team Member, which support the notion of him working on gaskets below deck.  In a January 2017 letter, SMF wrote that he served on the ship the same time and knew the Veteran.  He wrote that he recalled the Veteran having a traumatizing situation when he was caught down below sea level where a pump gasket failed, causing seawater to rush in flooding the space and he was alone for a considerable time until help could arrive.  After the ordeal, SMF wrote, he started isolating himself, drinking heavily off duty, and getting into trouble.  The Veteran's mother and childhood friends wrote that he told them about the same incident in service.  His mother, childhood friends, and aunt also noted a change in the Veteran's personality after his returned from service.

The evidence shows that the Veteran's current anxiety disorder and bipolar disorder are related to this incident in service.  The Veteran reported that he started using drugs as a way to cope with the stressful event and his symptoms.  His service personnel and treatment records show that he self-reported for drug treatment and was discharged after two positive drug tests.  See December 1987 records.  He subsequently had substance abuse treatment in April 1989.  The Veteran, friends, and family report the change in the Veteran's personality and behavior continued to the present.  In an April 2011 letter, Dr. BSJ wrote that he started treating the Veteran for anxiety, depression, and bipolar disorder in 1999.  In another record, Dr. BSJ indicated that the bipolar condition and major depressive disorder began in May 2005.  

The May 2016 examiner opined that the Veteran's anxiety disorder was at least as likely as not related to the in-service event described, if the traumatic incident could be corroborated.  As discussed above, the Board finds it was.  The examiner also found that the Veteran's bipolar disorder was at least as likely as not exacerbated by the in-service experience.  The examiner cited that fact that the Veteran started drinking and using cocaine as a means to manage his distress and symptoms from his anxiety disorder.  The March 2014 examiner's negative opinion relied on the idea that the Veteran's stressful experience could not be corroborated.  The opinion is, therefore, not probative to the Board's determination.  The corroborating evidence of the in-service stressor, lay reports of changes in behavior and personality afterward, and the May 2016 examiner's positive opinion together establish the elements for service connection for anxiety disorder.  See 38 C.F.R. § 3.303.  

The May 2016 examiner opined that the in-service incident aggravated the Veteran's bipolar disorder but did not provide a baseline level of disability prior to aggravation.  The lack of baseline disability does not affect the grant of service connection in this case and remand for such would not be probative.  Following Mittleider v. West, 11 Vet. App. 181 (1998), all of the Veteran's mental health symptoms will be considered part of his service-connected disability.  Moreover, the March 2014 examiner opined that the bipolar disorder and anxiety disorder symptoms overlap and it is not possible to differentiate the level of impairment attributable to each.  All of the Veteran's mental health symptoms should be encompassed by the grant of service connection for anxiety disorder.


ORDER

Service connection for anxiety disorder with aggravation of bipolar disorder is granted.


REMAND

Additional development is needed for the Veteran's gastrointestinal disability.  The June 2014 VA examiner noted diverticulitis diagnosed in January 2005 and irritable bowel syndrome diagnosed in May 2014.  The Veteran's service treatment records show two consecutive days of treatment for left lower quadrant pain and acute gastroenteritis.  The examiner opined that the current disability was less likely than not related to service because the Veteran had only one documented episode of acute gastroenteritis in July 1987, no documentation for diverticulitis in service records, and no documentation of recurrent left lower quadrant tenderness.  Essentially, the examiner's rationale was the documentation was insufficient to support a finding of an ongoing disorder.  In contracts, the Board notes that the Veteran has consistently reported experiencing stomach symptoms since the time of service and treatment records show complaints of left lower quadrant discomfort in June 1998 and viral gastroenteritis in October 2003.

The June 2014 opinion is inadequate because the examiner failed to consider all relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (stating that when considering the adequacy of an opinion, the clinician is to be "informed of the relevant facts").  Specifically, the examiner does not appear to consider the Veteran's reports of ongoing symptoms or treatment for gastroenteritis and left lower quadrant pain in treatment records.  Additionally, the Veteran reported that his stomach problems began with his anxiety symptoms.  Service connection has now been granted for anxiety disorder.  The examiner should opine as to whether there is any relationship between the Veteran's service-connected anxiety and his history of diverticulitis and current irritable bowel syndrome.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, forward the claims file to the June 2014 VA examiner or another appropriate examiner if that examiner is unavailable.  The examiner should review the claims file and provide answers to the following:

a. Is the Veteran's history of diverticulitis and/or current irritable bowel syndrome at least as likely as not related to service?

b. Was the Veteran's history of diverticulitis and/or current irritable bowel syndrome at least as likely as not caused by service-connected anxiety disorder with aggravated bipolar disorder?

c. Was the Veteran's history of diverticulitis and/or current irritable bowel syndrome at least as likely as not aggravated beyond the natural progression by service-connected anxiety disorder with aggravated bipolar disorder?  If aggravation is found, please provide a baseline level of disability prior to aggravation.

Consider all lay and medical evidence, including the Veteran's reports of continued stomach problems and treatment for complaints of left lower quadrant discomfort in June 1998 and viral gastroenteritis in October 2003.  All opinions must be supported by a comprehensive rationale.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


